TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00778-CV



                            Juan A. Martin-De-Nicolas, Appellant

                                                v.

                                      Rex Jones, Appellee




        FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
  NO. C-1-CV-17-002156, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due May 17, 2019. On appellant’s

motions, the time for filing was extended to August 15, 2019. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than September 16, 2019.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on August 28, 2019.



Before Justices Goodwin, Baker, and Kelly